Citation Nr: 1300718	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  09-22 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for right eye blindness. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had honorable active service from March 1976 to March 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Milwaukee, Wisconsin.

The issue was previously remanded in April 2011 and August 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

At the outset, the Board notes that the Veteran has changed addresses several times during the pendency of this appeal, which has created difficulties in ensuring that he receives all correspondence issued by VA.  In this regard, the Board notes that the United States Court of Appeals of Veterans Claims (Court) has stated that in the normal course of events, it is the burden of a claimant to keep the VA apprised of his or her whereabouts.  If he or she does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him or her.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  At the same time, however, it is also expected that VA will generally rely on the "last known address shown of record."  See Thompson v. Brown, 8 Vet. App. 169 (1995).

Here, the Veteran submitted a June 2008 Form 21-4142 in which he identified treatment records dated in 1984 at the St. Mary's Hospital located in Racine, Wisconsin as relating to his claim.  Also, the Board notes that a July 2008 VA treatment record reflects that the Veteran reported experiencing right eye blindness and that he was treated for a stroke approximately 10 years prior at St. Luke's medical facility (i.e., around 1998), and a diagnosis of a visual field defect due to stroke was recorded. 

In April 2011, the Board remanded the claim in order to obtain the outstanding private treatment records. 

The RO attempted to contact the Veteran for a release of medical records in April and July 2011 with letters sent to an address on [redacted].  Both letters came back as undeliverable.  The RO then issued another supplemental statement of the case (SSOC) mailed to an address on [redacted].  In August 2012, the Board again remanded the issue to obtain VA records and the remand was sent to the address on [redacted].  In September 2012, the Veteran contacted the RO and confirmed that his address was [redacted], although he also indicated that he was planning to move to a VA Medical Center dormitory in Milwaukee, Wisconsin.  A subsequent October 2012 SSOC was mailed to an address on [redacted] and was returned as undeliverable.  

The Board is concerned that there is no explanation in the record as to why the mailing address on [redacted] was used.  The Board notes that the last address documented as having been reported by the Veteran was on [redacted], and it appears that correspondence sent to that address was never returned as undeliverable.  The Board has researched the street address of the VA Medical Center (VAMC) in Milwaukee, but it does not appear to match the address on [redacted].  

As the April and July 2011 letters were returned undeliverable, there is no indication that the Veteran ever received a request for authorization to obtain the private treatment records directed by the April 2011 Board remand.  A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Hence, a remand is necessary in order to establish the proper current mailing address for the Veteran and to ensure all due process with respect to the issue on appeal.  In particular, the RO should attempt to ascertain if the Veteran currently dwells at the VA dormitory he mentioned, and, if so, correspondence should be sent to that address.  If he is not, the RO should attempt to ascertain if he remains at the address on [redacted] and correspondence should be sent to that address.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should undertake appropriate action, to specifically include contact the Veteran's representative, Wisconsin Department of Veterans Affairs, to verify the Veteran's current mailing address.  The RO should attempt to clarify whether the Veteran is currently residing at the dormitory at the VAMC in Milwaukee or at the address on [redacted].  The AMC/RO should document in the claims file all requests and responses in this regard.

2.  Thereafter, the AMC/RO should resend a copy of the most recent SSOC and request for authorization to obtain private treatment records to the Veteran at his updated mailing address of record.  If a correct, current address has not been obtained from the Veteran or his representative, the AMC/RO should mail the October 2012 SSOC and request to the address listed in the last address of record, on [redacted], per the September 2012 contact.

3.  After obtaining updated authorization from the Veteran, request copies of all of the Veteran's private treatment records dated around 1984 from St. Mary's Hospital relating to the Veteran's claimed right eye blindness, and associate them with the claims file.  If these records are unavailable for any reason, it should be specifically noted in the claims file.

4.  Request copies of all of the Veteran's private treatment records dated around 1998 from St. Luke's medical facility relating to the Veteran's claimed right eye blindness, and associate them with the claims file.  To this end, provide the Veteran with a Form 21-4142 authorization and consent form.  If these records are unavailable, it should be specifically noted in the claims file. 

5.  After the aforementioned development is completed, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a new Supplemental Statement of the Case (SSOC). After the Veteran has been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

